a negligence action to recover damages for personal injuries, the appeal is from an order of the Supreme Court, Suffolk County, dated August 5, 1968, which (1) granted plaintiff’s motion to set aside a jury verdict in defendants’ favor and (2) ordered a new trial. Order reversed, without costs, and jury verdict reinstated. In our opinion, there was not such a clear preponderance of evidence in plaintiff’s favor as would warrant setting aside, as contrary to the weight of the evidence, the jury’s verdict in defendants’ favor. Rabin, Acting P. J., Hopkins, Benjamin, Martuseello and Kleinfeld, JJ., concur.